DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: a “universal code 23” is recited on pages 6 and 12 of the Specification.  Based on the description in the Specification and the depiction of “23” in Fig. 1, it is believed that this component should be described as “universal cord 23”.  Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  the terms “horizontal line” and “vertical line” in line 7 are missing articles.  This limitation could be amended to read “a horizontal line or a vertical line of the pixels” or similar.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  the phrase “the pieces of image data is a digital signal” is not grammatically correct.  This phrase could be amended to read “the pieces of image data are a digital signal” or similar.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  the phrase “an second processor configured to executes” is not grammatically correct.  This phrase could be amended to read “a second processor configured to execute” or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-5 each recite the limitation "the image sensor" in line 2.  There is insufficient antecedent basis for this limitation in the claims.  This limitation could be amended to read “the at least one image sensor” which has been defined in Claim 1, line 2.
Claim 6 recites “an electric signal” in line 3 and again in line 10.  This limitation is indefinite because it is unclear if the signal recited in line 10 is the same as the signal recited in line 3.  The limitation in line 10 could be amended to read “the electric signal” to refer to the signal recited in line 3, “a converted electric signal” to refer to a new signal, or another similar phrase as appropriate. 
Claim 8 recites “combined image data” in lines 9-10.  This limitation is indefinite because it is unclear if the combined image data is the same image data recited in Claim 1, lines 8-9.  This limitation could be amended to read “the combined image data” to refer to the image data recited in Claim 1, “additional combined image data” to refer to new image data, or another similar phrase as appropriate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006055291 A by Kudo et al. (hereinafter “Kudo”).
Regarding Claim 10, Kudo discloses an endoscope (stereoscopic endoscope 2; [0014]; Fig. 1) connectable to a processing device including an second processor configured to executes image processing on input image data (CPU 38 in processor 5 controls image processing in elements 33-36L .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo in view of JP 2014188222 A by Morita (hereinafter “Morita”).
Regarding Claim 1, Kudo discloses an endoscope system (stereoscopic endoscope system 1; [0014]; Fig. 1) comprising: at least one image sensor configured to generate multiple pieces of image data (CCDs 25L, 25R, and 25W capture images and form video signals; [0016-17]; Fig. 1) in which acquisition areas of an object image are at least partially different from each other, or multiple pieces of image data having a disparity with regard to an identical object (mismatch areas Ra and Rb occur when capturing the same image, where Ra is not captured by the right side and Rb is not captured by the left side; [0032]; Fig. 6B); a first processor configured to combine the pieces of image data to generate a 
Kudo does not disclose the first processor disposed outside the predetermined casing and the combined image data generated by the first processor transmitted to the predetermined casing.  However, Morita discloses an endoscope apparatus for image processing including an A/D conversion unit 209 and image processing section 301 in processor section 300.  The A/D conversion unit 209 combines left and right image signals from corresponding imaging elements 206 and 207 to create a stereo image.  The stereo image is then output to the image processing section 301 in processor section 300 ([0039-40]; Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kudo with the configuration disclosed by Morita with the benefit of acquiring distance information to classify the object images (Morita [0045]).
Regarding Claim 2, Kudo as modified by Morita discloses the endoscope system according to claim 1.  Kudo further discloses wherein the at least one image sensor includes one or more image sensors (CCDs 25L, 25R, and 25W capture images and form video signals; [0016-17, 19]; Fig. 1) having a plurality of pixels arranged in a matrix (pixels are arranged horizontally and the number of horizontal pixels is given by Hres; [0033-34]), and the first processor is configured to generate the combined image data by arranging the pieces of image data along one direction out of directions in which the pixels are arrayed (mismatch areas Ra and Rb from corresponding image memories 33L and 33R are shifted horizontally and output to image mixers 34L and 34R; [0033-34]; Figs. 6A-B).
Regarding Claim 3, Kudo as modified by Morita discloses the endoscope system according to claim 1.  Kudo further discloses wherein the at least one image sensor includes one or more image 
Regarding Claim 4, Kudo as modified by Morita discloses the endoscope system according to claim 1.  Kudo further discloses wherein the image sensor is disposed in a camera head (CCDs 25L, 25R, and 25W located in camera 15; [0016-17]; Fig. 1).
Kudo does not disclose the first processor disposed in a camera head or the camera head being connected to the predetermined casing.  However, Morita discloses an endoscope apparatus for image processing including an imaging section 200 with the imaging elements 206 and 207 and the A/D conversion unit 209.  The imaging section 200 is connected the processor section 300 as shown in Fig. 5 ([0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the camera head disclosed by Kudo with the configuration disclosed by Morita with the benefit of obtaining information for a predetermined stereo image to be output to a processing unit (Morita [0039]).
Regarding Claim 5, Kudo as modified by Morita discloses the endoscope system according to claim 1.  Kudo further discloses wherein the first processor is provided in an operating portion of the endoscope (image mixers 34L and 34R in the processor 5 which provides operative control and is located proximally of the insertion portion 11; [0022-23]; Fig. 1).
Kudo does not disclose the image sensor provided in an insertion portion of an endoscope that is connected to the predetermined casing.  However, Morita discloses an endoscope apparatus for image processing including an imaging section 200 that can be inserted into a body cavity and contains imaging elements 206 and 207 and the A/D conversion unit 209.  The imaging section 200 is connected the processor section 300 as shown in Fig. 5 ([0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the camera head disclosed by Kudo with the configuration 
Regarding Claim 6, Kudo as modified by Morita discloses the endoscope system according to claim 1.  Kudo further discloses wherein the combined image data generated by the first processor is an electric signal (image data from image mixers 34L and 34R is output via transmitters 37L and 37R, which transmit signals corresponding to LVDS or DVI voltage standards; [0022-23]; Fig. 2), the endoscope system further comprising: outputting the converted electric signal to the second processor (CPU 38 receives a converted electric signal in the form of an operation signal; [0023]; Fig. 2).
Kudo does not disclose an electric and optical converter configured to convert the combined image data combined by the first processor into an optical signal or an optical and electric converter configured to receive the optical signal and convert the received optical signal into an electric signal.  However, Morita discloses an endoscope apparatus for image processing including an A/D conversion unit 209 which converts image signals from imaging elements 206 and 207 to digital signals ([0038]; Fig. 5).  Further, the endoscope apparatus includes an image construction section 320 which processes the combined digital information from the A/D conversion unit 209 and converts the signal into images for display ([0049]; Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Kudo with the configuration disclosed by Morita with the benefit of acquiring distance information to classify the object images (Morita [0045]).
Regarding Claim 7, Kudo as modified by Morita discloses the endoscope system according to claim 1.  Kudo discloses the endoscope system further comprising: a first radio communicator configured to superimpose the combined image data generated by the first processor on a radio signal and transmit the radio signal (one of I/F transmitters 37L and 37R which output signals generated in image mixers 34L and 34R in high-speed transmission; [0022]; Figs. 1-2); and a second radio communicator configured to receive the radio signal transmitted by the first radio communicator (one of display elements 27L and 27R which receive the signals transmitted by 37L and 37R; [0022, 25]; Figs. 1-2).
Regarding Claim 8, Kudo as modified by Morita discloses the endoscope system according to claim 1.  Kudo discloses the endoscope system further comprising: a first radio communicator configured to superimpose the pieces of image data generated by the image sensor on a radio signal and transmit 
Regarding Claim 9, Kudo as modified by Morita discloses the endoscope system according to claim 1.  Kudo further discloses wherein the pieces of image data is a digital signal (video signals are digitized in A/D converters 31L, 31R, 31W; [0019]; Fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 JP 2015066297 A
US 20170280029 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795